Citation Nr: 0940407	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to or as a consequence of participation in 
Project 112, while on active duty.

2.  Entitlement to service connection for a thyroid disorder, 
to include as due to or as a consequence of participation in 
Project 112, while on active duty.

3.  Entitlement to service connection for a larynx disorder, 
to include as due to or as a consequence of participation in 
Project 112, while on active duty.

4.  Entitlement to service connection for hypertension, to 
include as due to or as a consequence of participation in 
Project 112, while on active duty.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1963 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the RO in September 2007.  

The issues on appeal were previously before the Board in 
February 2008 when they were denied.  The Veteran appealed 
the February 2008 Board decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In August 2009, 
the Court remanded the issues back to the Board pursuant to 
an August 2009 Joint Motion for Remand.  

In February 2008, the Board also remanded a claim of 
entitlement to service connection for a bilateral ear 
disorder to include hearing loss and tinnitus.  The Court's 
August 2009 remand did not affect this issue.  Service 
connection was subsequently granted for hearing loss and 
tinnitus.  The issues are no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The August 2009 Joint Motion for Remand determined that the 
Board erred in not requesting test reports from Phase I of 
Operation ELK HUNT which was conducted in the vicinity of 
Fort Greely, Alaska from July 3, 1964 to August 15, 1964.  
This evidence must be obtained to the extent possible.  

The August 2009 Joint Motion for Remand also directed that 
the Veteran be afforded VA examinations for the disabilities 
on appeal in order to determine whether it is at least as 
likely as not that any of the four disabilities (chronic 
obstructive pulmonary disease, hypothyroidism, chronic 
laryngitis and hypertension) were related to service both on 
a direct basis as well as due to or as a consequence of the 
Veteran's participation in Project 112 considering exposure 
to mustard and VX nerve gasses.  The previous VA examinations 
only included opinions regarding service connection secondary 
to nerve gas and mustard gas exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, through appropriate channels, 
plans, testing reports and any other 
relevant information from Phase I of 
Operation ELK HUNT, Project 112, which 
was conducted in the vicinity of Fort 
Greely, Alaska from July 3, 1964 to 
August 15, 1964.  

2.  Attempt to locate any medical records 
pertaining to the Veteran which were 
generated in connection with his 
participation in Phase I of Operation ELK 
HUNT, including, specifically, any 
"special" or classified health records.

3.  Schedule the Veteran for VA 
examination(s) by an appropriately 
qualified health care professional or 
professionals to determine the nature, 
extent and etiology of any lung disorder, 
thyroid disorder, larynx disorder and/or 
hypertension found on examination.  The 
examinations are to be conducted in 
accordance with VHA Directive 2004-016, 
entitled "Provision of Health Care 
Services to Veterans Involved in Project 
112/Shipboard Hazard and Defense (SHAD) 
Testing."  The RO/AMC is hereby notified 
that when scheduling the examinations, 
that the RO/AMC must specifically note 
that the examinations should be performed 
in accordance with the above directive.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder must be available to the 
examiner(s), and review of the pertinent 
evidence therein should be noted.  If an 
examiner indicates that he or she did not 
review the claims file, then the 
examination(s) will be determined to be 
inadequate.

The examiner(s) must express opinions as 
to whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that that the veteran 
currently has a lung disorder, a thyroid 
disorder, a larynx disorder and/or 
hypertension as a result of active 
service, including as a result of 
exposure to biochemical materials during 
Project 112 testing, or whether such a 
relationship to service and hazardous-
material exposure is unlikely (i.e., less 
than a 50 percent probability).  The 
examiner must provide opinions both as to 
whether any currently diagnosed disorder 
was incurred on a direct basis during 
active duty and whether any currently 
diagnosed disorder was secondary to the 
exposure to biochemical materials.  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The examiner(s) should provide supporting 
rationale including any citations or 
literature which supports the examiner's 
opinions.  The results proffered by the 
examiner(s) should attempt to reconcile 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner(s) in the report(s).

4.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report(s) and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Thereafter, the 
RO/AMC should readjudicate the issues on 
appeal.  The RO/AMC must process the 
veteran's claims in accordance with VHA 
Directive 2004-016, entitled "Provision 
of Health Care Services to Veterans 
Involved in Project 112/Shipboard Hazard 
and Defense (SHAD) Testing," and any 
additional VA directives affecting 
Project 112 claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

